         Case 4:21-cv-02427 Document 8 Filed on 08/19/21 in TXSD Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

DAMON CHARGOIS,                                    §
                                                   §
          PLAINTIFF                                §
                                                   §
v.                                                 §         CIVIL ACTION NO.: 4:21-cv-02427
                                                   §
LABATON SUCHAROW,                                  §
ERIC J. BELFI, AND                                 §
CHRISTOPHER J. KELLER,                             §
                                                   §
          DEFENDANTS                               §

                             PLAINTIFF’S MOTION TO REMAND

          In response to the Notice of Removal filed by Defendants Labaton Sucharow LLP

(“Labaton”), Eric J. Belfi (“Belfi”) and Christopher J. Keller (“Keller”) (collectively, the

“Defendants”), Plaintiff Damon Chargois (“Chargois”) hereby files this Motion to Remand

pursuant to 28 U.S.C. § 1447(c) and, in support thereof, would respectfully show the Court as

follows:

                    I.     BACKGROUND AND PROCEDURAL HISTORY

          1.    Plaintiff Chargois filed his Original Petition for Declaratory Judgment against

Defendants. 1

          2.    In late 2006, Chargois was contacted by Belfi to use Chargois’ local and/or liaison

counsel services in securities litigation cases. Presumably, Defendants knew the law of all of the

states because they were lawyers (and part of a law firm). An agreement was made between the

parties and Chargois has now filed his Original Petition for Declaratory Judgment in state court

seeking a Declaratory Judgment concerning the terms of that agreement.



1
    See ECF No. 1, Exhibit 4, Plaintiff’s Original Petition for Declaratory Judgment.


                                                  1
         Case 4:21-cv-02427 Document 8 Filed on 08/19/21 in TXSD Page 2 of 8




          3.       The parties agree that Chargois is a citizen of Texas. 2 Further, the parties agree that

the Defendants are nonresidents of Texas. 3

          4.       Plaintiff properly filed suit in Texas state court against these defendants. Defendants

then removed this case to federal court on July 26, 2021.

          5.       Plaintiff now respectfully requests this Court to remand the case back to state court

because the amount in controversy in this case does not exceed the $75,000.00 threshold.

                              II.     APPLICABLE LEGAL STANDARDS

          6.       “To remove a case based on diversity, the diverse defendant must demonstrate that

all of the prerequisites of diversity jurisdiction contained in 28 U.S.C. § 1332 are satisfied.” 4 “A

case may be removed pursuant to 28 U.S.C. § 1332 if there is complete diversity of citizenship

and the amount in controversy is greater than $ 75,000 exclusive of interests and costs.” 5

          7.       A party invoking a federal court’s removal jurisdiction “bears the burden of showing

that federal jurisdiction exists and that removal [of the action from state court] was proper.” 6

Accordingly, the removal statute, 28 U.S.C. § 1441, “is subject to strict construction because a

defendant’s use of that statute deprives a state court of a case properly before it and thereby

implicates important federalism concerns.” 7

          8.       In deciding whether removal is proper, the court must evaluate all allegations in the

light most favorable to the Plaintiff and resolve any contested questions of fact in favor of the




2
    See id. ¶ 6.
3 See id. ¶ 7.
4
  Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2004) (en banc).
5
    Allen v. Walmart Stores, L.L.C., 907 F.3d 170, 183 (5th Cir. 2018).
6
    Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
7
    Frank v. Bear Stearns Co., 128 F.3d 919, 922 (5th Cir. 1997).


                                                       2
         Case 4:21-cv-02427 Document 8 Filed on 08/19/21 in TXSD Page 3 of 8




Plaintiff. 8 “[A]ny doubt as to the propriety of removal should be resolved in favor of remand.” 9

         9.    When faced with a motion to remand, the removing defendant bears the burden of

establishing federal jurisdiction. 10 The court must determine whether jurisdiction exists by

considering the claims in the plaintiff's state court petition as it existed at the time of removal. 11

         10.   The amount in controversy is determined at the time of removal. 12 In determining

whether the amount-in-controversy requirement is satisfied, the court looks first to whether the

plaintiff alleges a specific amount of damages in the petition. 13 Where the plaintiff has in good

faith alleged a sum certain that exceeds the requisite amount in controversy, that amount

controls. 14 Where, on the other hand, the plaintiff does not allege a particular sum in damages, the

removing party must prove by a preponderance of the evidence that the amount of the claim will

exceed the jurisdictional minimum.15 In making this determination, the court must assess whether

it is "facially apparent" from the plaintiff's operative complaint, filed in state court, that damage

claims exceed $75,000. 16 If it is not facially apparent that the claims exceed $75,000, the removing

party may provide "summary judgment-type" evidence to demonstrate that the claims exceed the

amount in controversy. 17 If a defendant meets its burden of establishing the jurisdictional amount,

then the plaintiff must show that as a matter of law it is certain that its claims actually amount to




8
    See Hart v. Bayer Corp., 199 F.3d 239, 246 (5th Cir. 2000).
9
  In re Hot-Hed Inc., 477 F.3d 320, 323 (5th Cir. 2007).
10
   Winters v. Diamond Shamrock Chemical Co., 149 F.3d 387, 397 (5th Cir. 1998).
11
   Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
12
   Gebbia v. Wal-mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
13
   White v. FCI USA, Inc., 319 F.3d 672, 675 (5th Cir. 2003).
14
   De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995).
15
   De Aguilar v. Boeing, 11 F.3d 55, 58 (5th Cir. 1993); see also Allen v. R & H Oil & Gas Co.,
63 F.3d 1326, 1335 (5th Cir. 1995).
16
   Allen, 63 F.3d at 1335.
17
   Id.


                                                   3
           Case 4:21-cv-02427 Document 8 Filed on 08/19/21 in TXSD Page 4 of 8




less than $75,000 by either filing a binding stipulation or affidavit with its petition. 18

                              III.   ARGUMENTS AND AUTHORITIES

           11.   This Court should remand this case because there is no basis for removal pursuant to

diversity jurisdiction because the amount in controversy does not exceed $75,000.00.

           12.   A case properly before a state court may only be removed if the federal court has

subject matter jurisdiction. See 28 U.S.C. § 1441. A federal court has subject matter jurisdiction

(a) if the action involves a federal question; or (b) where there is complete diversity between

plaintiffs and defendants and the amount in controversy exceeds $75,000. 19 Here, Defendants only

allege diversity jurisdiction as the basis for removal. 20

           13.   Defendants claim that the amount in controversy exceeds $75,000.00. Further,

Defendants cite Farkas v. GMAC Mortg., LLC whereby the Farkas court ruled that “[i]n actions

seeking declaratory or injunctive relief, it is well established that the amount in controversy is

measured by the value of the object of the litigation.” 21 However, in Farkas, Farkas' claimed injury

was the potential loss of use and ownership of the properties. 22 “[I]t is the property itself that is the

object of the litigation; the value of that property represents the amount in controversy.” 23

           14.   While this case and Farkas involves a declaratory judgment request, in this case,

Plaintiff seeks a Declaratory Judgment that the Defendants are estopped from not performing under

the agreement between the parties. The “object” of the litigation is the agreement itself between



18
     De Aguilar, 47 F.3d at 1412.
19
     See 28 U.S.C. §§ 1331, 1332.
20
     See ECF No. 1.
21
     See Id. at ¶ 11.
22
     Farkas v. GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir. 2013).
23
     Id.



                                                    4
      Case 4:21-cv-02427 Document 8 Filed on 08/19/21 in TXSD Page 5 of 8




the parties. Therefore, the value of the object of the litigation is the value of the agreement itself

and not an unascertained benefit Plaintiff may or may not receive at the time of removal. 24 Similar

to Farkas, the agreement is analogous to the value of the property and not the potential ownership

interest. To further support their position, Defendants attach the Declaration of Eric J. Belfi

whereby he declares two statements: (1) He is a partner of Labaton and (2) 20% of the fees awarded

to Labaton exceeds $75,000.00. 25 First, the statement is conclusory and is made without disclosing

any underlying basis. To the extent this Declaration would be considered by the Court, Plaintiff

objects on those grounds. Additionally, the Declaration is inapplicable because it does not address

the value of the “object” of litigation – the value of the agreement itself at the time of removal.

       15.   Defendants cite Miller Weisbrod, LLP v. Klein Frank, PC, whereby the Miller

Weisbrod court found that the removing party met its burden by preponderance of evidence that

the value of the plaintiff’s claims to attorney fees from a previously adjudicated lawsuit exceeded

$75,000 at the time of removal. 26 Miller Weisbrod is not applicable to this case, however, because

the plaintiff’s claims in Miller Weisbrod are for the recovery of attorney’s fees of a specific lawsuit

that the plaintiff failed to state a specific dollar amount of damages. The removing party showed,

by a preponderance of the evidence, (1) the judgment amount of the previously adjudicated

lawsuit, (2) the percentage of attorney’s fees of the judgment and (3) the exact amount at

controversy. 27

       16.   The plaintiff argued that regardless of the current value of the plaintiff’s claims to




24
   See ECF No. 1, ¶ 12 (“Nonetheless, 20% of the attorneys’ fees awarded or anticipated to be
awarded to Labaton…) (emphasis added).
25
   See Id., Exhibit 2, Declaration of Eric J. Belfi.
26
   Miller Weisbrod, LLP v. Klein Frank PC, No. 3:13-CV-2695-B, 2013 U.S. Dist. LEXIS
131499, at *7 (N.D. Tex. 2013)
27
   Id.


                                                  5
           Case 4:21-cv-02427 Document 8 Filed on 08/19/21 in TXSD Page 6 of 8




attorney’s fees, the removing party could not meet its burden as to the amount in controversy

because the lawsuit is on appeal and thus the amount of attorney’s fees that will be collected

remains merely speculative absent a final judgment or settlement. 28 The Miller Weisbrod court

ruled that that any action on appeal that could later reduce the amount in controversy is inapplicable

because the amount in controversy is determined at the time of removal.

           17.   While Miller Weisbrod is similar to this case because it involves attorney’s fees, the

differences of the respective claims differentiate this case from Miller Weisbrod. In this case,

Plaintiff is not seeking an ascertained amount of attorney’s fees, rather, he is seeking a Declaratory

Judgment estopping Defendants from not performing under the parties’ agreement. Applying the

Miller Weisbrod ruling, at the time of removal, the amount in controversy does not exceed $75,000

because (1) Plaintiff is not requesting a monetary judgment from a previously adjudicated case

and (2) any subsequent actions that may affect the amount in controversy is inapplicable because

the amount of controversy is determined at the time of removal.

                                         IV.    CONCLUSION

           18.   At the time of removal, Plaintiff’s pleading is not “facially apparent” that the amount

in controversy exceeds $75,000. Consequently, the Defendants must prove by a preponderance of

the evidence that the amount of the claim will exceed the jurisdictional minimum. Defendants have

failed to meet its burden. Because there is no complete diversity, this Court lacks subject matter

jurisdiction.

           19.   Based on the foregoing, this Court lacks subject matter jurisdiction and removal was

improper. Plaintiff respectfully requests that the Court remand this case to the 190th Judicial

District Court, Harris County, Texas and given Cause Number 2021-26752.



28
     Id.


                                                     6
       Case 4:21-cv-02427 Document 8 Filed on 08/19/21 in TXSD Page 7 of 8




                                              PRAYER

       Plaintiff prays this Honorable Court grant Plaintiff’s Motion to Remand. Plaintiff also

requests any other and further relief, either at law or in equity, to which it may be justly entitled.



                                               Respectfully submitted,
                                               SORRELS LAW

                                               By: /s/ Randall O. Sorrels
                                               Randall O. Sorrels
                                               Attorney in Charge
                                               State Bar No. 10000000
                                               Federal ID No. 11115
                                               5300 Memorial Drive, Suite 270
                                               Houston, Texas 77007
                                               Phone: 713-496-1100
                                               randy@sorrelslaw.com




                                                   7
      Case 4:21-cv-02427 Document 8 Filed on 08/19/21 in TXSD Page 8 of 8




                             CERTIFICATE OF CONFERENCE

       Plaintiff’s counsel conferred with counsel for Defendants on August 19, 2021 regarding

the subject of this Motion, and Defendants are opposed to this Motion.



                                                    /s/ Randall O. Sorrels
                                                    RANDALL O. SORRELS


                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of Plaintiff’s Motion to Remand was served on

the attorneys in charge for Defendants by electronic filing pursuant to the Federal Rules of Civil

Procedure, on August 19, 2021 to:


Fogler, Brar, O’Neil & Gray LLP
Murray Fogler
Robin O’Neil
2 Houston Center
909 Fannin, Suite 1640
Houston, Texas 77010
(713) 481-1010 - Telephone
(713) 574-3224 - Facsimile
mfogler@foglerbrar.com
roneil@foglerbrar.com

ATTORNEYS FOR DEFENDANTS


                                                    /s/ Randall O. Sorrels
                                                    RANDALL O. SORRELS
